ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 1/27/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/27/2020 listed below have been reconsidered as indicated:
a)	The rejections of claims 2 and 13 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 1, 3-12 and 14-20 under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 1-3 and 5-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

e)	The rejections of: claims 1, 3, 5-7, 9-10, 12, 14-16 and 18-19 under 35 U.S.C. 103(a) as being unpatentable over Pichon (Nucleic Acids Research. 2006. 34(6): e46) in view of Nellaker (Retrovirology 2006. 3:44) and Yao (Genes, Brain and Behavior. 2008. 7(1):103-12; Epub date of 6/7/2007); and claim 4 under 35 U.S.C. 103(a) as being unpatentable over Pichon (Nucleic Acids Research. 2006. 34(6): e46) in view of Nellaker (Retrovirology 2006. 3:44) and Yao (Genes, Brain and Behavior. 2008. 7(1):103-12) as applied to claim 1, and in further view of Shaw (Am Fam Physician. 2008. 77(4):469-476), are each withdrawn because one would not have reasonably used the teachings of Pichon as both a basis for diagnosing a patient as having testicular cancer and then treating the diagnosed patient with orchidectomy, radiotherapy or chemotherapy. Pichon teaches using HERV transcripts for the purpose of phenotyping an identified tumor as opposed to identifying a testicular sample as being a testicular tumor. While it may have been obvious to try and diagnose a patient as having testicular cancer based on detecting HERV transcripts, one would not have 

e)	The rejections of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,240,213 B2 in view of Pichon (Nucleic Acids Research. 2006. 34(6): e46) are withdrawn in view of the terminal disclaimer filed on 1/27/2021 and approved on 1/28/2021.


Claim Interpretation
	The claims require in part a step of assaying for one or more HERV-W mRNA transcripts expressed from a genomic sequence having at least 99% sequence identity with any of SEQ ID NOs: 1-6 (claim 1) or assaying for one or more HERV-W mRNA transcripts having at least 99% sequence identity with any of SEQ ID NOs: 7-12. The ordinary artisan using known genomic sequence constructs and analysis software, both of which are publicly available, would be able to identify the nucleic acid sequences to be assayed as encompassed by the full scope of the claimed methods.

	Claims 1 and 12 require in part of step of “assaying the biological sample to detect whether one or more HERV-W mRNA transcripts are overexpressed”. The step and the claims as a whole require detecting overexpression of one or more HERV-W mRNA transcripts because the claims require the diagnosis of the person with testicular cancer based on overexpression of the claimed HERV-W mRNA transcripts being present, and treating the person with testicular cancer. Further support for the steps of detecting overexpression, diagnosing the person with testicular cancer and treating the 

	While transcripts may exist that share sequences with a transcript that is expressed from a genomic sequence having at least 99% sequence identity with any of SEQ ID NOs: 1-6 (claim 1), such transcripts are not necessarily expressed from the  genomic sequence as set forth in the claims. The genomic sequences of SEQ ID NOs: 1-6 are interpreted in view of the instant specification, which sets forth the genomic positions for the SEQ ID NOs: 1-6 in Table 1 on p. 8. The transcripts to be assayed for must be detected using reagents that are specific enough to detect transcripts from the specified genomic sequences and not transcripts that share sequences with the target transcripts but expressed from another genomic sequence in a different genomic location. For example, the using an n-mer array, which has a set of all probe sequences for a specified length, is outside of the scope of the claimed methods, unless the method specifies the n-mer array was used to detect the particular claimed sequences. 

	In regards to claim 12, the HERV-W mRNA transcripts assayed for are HERV-W mRNA transcripts having at least 99% sequence identity with any of SEQ ID NOs: 7-12. In order to 99% sequence identity with any of SEQ ID NOs: 7-12, the transcripts assayed for must not vary from the full length sequences of SEQ ID NOs 7-12 by more than 1%. The transcripts encompassed by those having at least 99% sequence identity with any of SEQ ID NOs: 7-12 is interpreted in view of the instant specification. SEQ ID NOs: 7-12 are defined on pages 4-5 as being the transcript of a particular locus, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are novel and non-obvious over the prior art for the reasons outlined above. The prior art does not recognize a correlation between the claimed HERV-W transcripts and a diagnosis of testicular cancer such that one would then be reasonably motivated to treat a patient diagnosed based on HERV-W transcripts with orchidectomy, radiotherapy or chemotherapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634